DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.


The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/28/22.  In particular, claims 1 and 23 have been amended to further limit the range of the oil and the ratio of elastomer to oil.  Further, claim 1 has been amended to recite “sole”, limit the elastomer to styrenic block copolymer and limited the polyethylene range.  Further, claim 23 has been also been amended to exclude vulcanizate.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Claims 1-2 and 4-57 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis
In claim 1, “sole” is interpreted as the normal definition as “being the only one”.  In other words, the blend comprises only one non-crosslinked elastomer (in addition to the oil, polyethylene, anti-oxidant).  Thus, blends of two or more non-crosslinked elastomers are excluded.


Claim Rejections - 35 USC § 112
Claims 15 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2, 8 and 10-22 recites that the claim contains a polymer blend comprising “sole non-crosslinked elastomer” along with oil, polyethylene and anti-oxidant.  


Claim 15, 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 15 and 35 recites a ratio is about 0.7:1 to 1.1, which is outside the claimed range of claim 14 and 34, which it depends upon respectively, that has a range of about 1.1:1 to about 1.5:1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Rejections over Hwo
Claim(s) 1-2, 8, 13-19, 23-27, 29, 33-43 and 48-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,847,051 (herein Hwo).
As to claims 1-2, 8 and 15, Hwo discloses example “CCH149” in table 1, which is a thermoplastic elastomer (comprising thermoplastic elastomer) composition, comprising 
32.5 wt% Kraton G1651 (a non-crosslinked elastomer, specifically a styrenic block copolymer of the Structure SEBS, which is styrene ethylene butylene styrene, see col. 8, lines 15-25 and col. 2, lines 40-65 for a description of Kraton polymers).
42.5 wt% oil (specifically white mineral oil, Drakeol 34, which is a paraffinic oil, see col. 4, lines 38-48 and col. 8, lines 15-25).
15 wt% of Engage EG 8100 (polyethylene, see col. 8, lines 15-25).
0 wt% antioxidant (although it is taught as optional in the broader disclosure, see col. 6, last paragraph).
The ratio of elastomer to oil is deduced (32.5/42.5) to be 0.76:1, which is within the claimed range.
As to claim 13, the Shore A is reported as 46.2A in table 1.
As to claim 14, the styrenic block copolymer (elastomer) is preferably present in 40 to 45 wt% and the oil is preferably present in about 40 to 45 wt% too.  Thus, the ratio of about 1.1 is met.
As to claims 16-19, as to the melt viscosity, Hwo is silent.  However, Hwo discloses the same composition with the same components (e.g. SEBS, polyethylene, mineral oil, antioxidant), including the same commercial components (e.g. SEBS Kraton G1651) and in the same amounts. Further, the properties of the components are the same. The properties of a composition is controlled by the individual components.  Given that the composition is the same, it is reasonable to take the position that the melt viscosity would also be the same and would naturally flow from the Hwo composition.
As to claims 23-27, 29 and 35-38, Hwo discloses example “CCH149” in table 1, which is a thermoplastic elastomer (comprising thermoplastic elastomer) composition, comprising 
32.5 wt% Kraton G1651 (a non-crosslinked elastomer, specifically a styrenic block copolymer of the Structure SEBS, which is styrene ethylene butylene styrene, see col. 8, lines 15-25 and col. 2, lines 40-65 for a description of Kraton polymers).
42.5 wt% oil (specifically white mineral oil, Drakeol 34, which is a paraffinic oil, see col. 4, lines 38-48 and col. 8, lines 15-25).
15 wt% of Engage EG 8100 (polyethylene, see col. 8, lines 15-25).
0 wt% antioxidant (although it is taught as optional in the broader disclosure, see col. 6, last paragraph).
The ratio of elastomer to oil is deduced (32.5/42.5) to be 0.76:1, which is within the claimed range.
The composition does not comprise vulcanizate.  
As to the melt viscosity, Hwo is silent.  However, Hwo discloses the same composition with the same components (e.g. SEBS, polyethylene, mineral oil, antioxidant), including the same commercial components (e.g. SEBS Kraton G1651) and in the same amounts. Further, the properties of the components are the same. The properties of a composition is controlled by the individual components.  Given that the composition is the same, it is reasonable to take the position that the melt viscosity would also be the same and would naturally flow from the Hwo composition.
As to claim 33, the Shore A is reported as 46.2A in table 1.
As to claim 34, the styrenic block copolymer (elastomer) is preferably present in 40 to 45 wt% and the oil is preferably present in about 40 to 45 wt% too.  Thus, the ratio of about 1.1 is met.
As to claims 39-43 and 50, Hwo discloses example “CCH149” in table 1, which is a thermoplastic elastomer (comprising thermoplastic elastomer) composition, comprising 
32.5 wt% Kraton G1651 (a non-crosslinked elastomer, specifically a styrenic block copolymer of the Structure SEBS, which is styrene ethylene butylene styrene, see col. 8, lines 15-25 and col. 2, lines 40-65 for a description of Kraton polymers).
42.5 wt% oil (specifically white mineral oil, Drakeol 34, which is a paraffinic oil, see col. 4, lines 38-48 and col. 8, lines 15-25).
15 wt% of Engage EG 8100 (polyethylene, see col. 8, lines 15-25).
0 wt% antioxidant (although it is taught as optional in the broader disclosure, see col. 6, last paragraph).
The ratio of elastomer to oil is deduced (32.5/42.5) to be 0.76:1, which is within the claimed range.
The composition does not comprise vulcanizate.  
As to claim 48, the Shore A is reported as 46.2A in table 1.
As to claim 49, the styrenic block copolymer (elastomer) is preferably present in 40 to 45 wt% and the oil is preferably present in about 40 to 45 wt% too.  Thus, the ratio of about 1.1 is met.
As to claims 51-54, as to the melt viscosity, Hwo is silent.  However, Hwo discloses the same composition with the same components (e.g. SEBS, polyethylene, mineral oil, antioxidant), including the same commercial components (e.g. SEBS Kraton G1651) and in the same amounts. Further, the properties of the components are the same. The properties of a composition is controlled by the individual components.  Given that the composition is the same, it is reasonable to take the position that the melt viscosity would also be the same and would naturally flow from the Hwo composition.



Claim(s) 11, 20-22, 28, 30, 32, 44, 46, 47 and 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,847,051 (herein Hwo) as evidenced by US 6,797,766 and US 5,459,193.
The discussion with respect to Hwo set-forth above is incorporated herein by reference.
As to claim 11, 20-22, 28, 29, 30, 32, 44, 46, 47 and 55-57, the molecular weight of the styrenic block copolymer is at 30,000 to 250,000.  See paragraph col. 3, second paragraph.  Specifically, note that the block copolymer is Kraton G1651 etc., the same utilized in the instant application.  Kraton G1651 has a weight average molecular weight of about 240,000 (see the paragraph bridging col. 1 and col. 2 of US 6,797,766 and col. 1, lines 25-30 of US 5,459,193 for evidence).    Therefore, Hwo implicitly teaches block copolymers within the claimed range.


Rejections over Gu
Claim(s) 1-2, 8, 13-14, 16-19, 23-27, 33-34, 36-38 39-42 and 48-49 and 51-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0022914 herein Gu).
As to claims 1-2, 8 and 14, Gu discloses example “5” in table 2c with components described in table 2a (also see the majority of the examples that fall within the claims), which is a thermoplastic elastomer (comprising thermoplastic elastomer) composition, comprising 
33.18 wt% Kraton MD6958 (a non-crosslinked elastomer, specifically a styrenic block copolymer of the structure SEBS, which is styrene ethylene butylene styrene, see table 2a, paragraph 34 to 48).
26.54 wt% oil (specifically white mineral oil, 380 vis USP, see table 2a and 2c).
13.27 wt% of DOWLEX 2035 (polyethylene, see table 2a and 2c).
0.23 wt% antioxidant (Irganox 1010, see table 2a and 2c).
The ratio of elastomer to oil is deduced (33.18/26.54) to be 1.25:1, which is within the claimed range.
As to claims 16-19, Gu is silent on the melt viscosity.  However, Gu discloses the same composition with the same components (e.g. SEBS, polyethylene, mineral oil, antioxidant), including the same commercial components (e.g. SEBS Kraton) and in the same amounts. Further, the properties of the components are the same. The properties of a composition is controlled by the individual components.  Given that the composition is the same, it is reasonable to take the position that the melt viscosity would also be the same and would naturally flow from the Gu composition.
As to claims 23-27, 34 and 36-38, Gu discloses example “5” in table 2c with components described in table 2a (also see the majority of the examples that fall within the claims),  which is a thermoplastic elastomer (comprising thermoplastic elastomer) composition, comprising 
3318 wt% Kraton MD6958 (a non-crosslinked elastomer, specifically a styrenic block copolymer of the structure SEBS, which is styrene ethylene butylene styrene, see table 2a, paragraph 34 to 48).
26.54 wt% oil (specifically white mineral oil, 380 vis USP, see table 2a and 2c).
13.27 wt% of DOWLEX 2035 (polyethylene, see table 2a and 2c).
0.23 wt% antioxidant (Irganox 1010, see table 2a and 2c).
No vulcanizate is present.
The ratio of elastomer to oil is deduced (33.18/26.54) to be 1.25:1, which is within the claimed range.
Gu is silent on the melt viscosity.  However, Gu discloses the same composition with the same components (e.g. SEBS, polyethylene, mineral oil, antioxidant), including the same commercial components (e.g. SEBS Kraton) and in the same amounts. Further, the properties of the components are the same. The properties of a composition is controlled by the individual components.  Given that the composition is the same, it is reasonable to take the position that the melt viscosity would also be the same and would naturally flow from the Gu composition.
As to claims 39-42 and 49, Gu discloses example “5” in table 2c with components described in table 2a (also see the majority of the examples that fall within the claims),  which is a thermoplastic elastomer (comprising thermoplastic elastomer) composition, comprising 
3318 wt% Kraton MD6958 (a non-crosslinked elastomer, specifically a styrenic block copolymer of the structure SEBS, which is styrene ethylene butylene styrene, see table 2a, paragraph 34 to 48).
26.54 wt% oil (specifically white mineral oil, 380 vis USP, see table 2a and 2c).
13.27 wt% of DOWLEX 2035 (polyethylene, see table 2a and 2c).
0.23 wt% antioxidant (Irganox 1010, see table 2a and 2c).
No vulcanizate is present.
The ratio of elastomer to oil is deduced (33.18/26.54) to be 1.25:1, which is within the claimed range.
As to claims 13, 33 and 48, all examples (in table 3b) have a Shore A between 28A and 69A, which is within the claimed range.  
As to claims 51-54, as to the melt viscosity, Gu is silent.  However, Gu discloses the same composition with the same components (e.g. SEBS, polyethylene, mineral oil, antioxidant), including the same commercial components (e.g. SEBS Kraton) and in the same amounts. Further, the properties of the components are the same. The properties of a composition is controlled by the individual components.  Given that the composition is the same, it is reasonable to take the position that the melt viscosity would also be the same and would naturally flow from the Gu composition.

Claim(s) 11, 20-22, 28, 30, 32, 44, 46, 47 and 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0022914 herein Gu) as evidenced by US 2021/0122914.
The discussion with respect to Gu set-forth above is incorporated herein by reference.
As to claims 11, 20-22, 28, 29, 30, 32, 44, 46, 47 and 55-57, the molecular weight of the styrenic block copolymer is 200,000 to 500,000.  See paragraph col. 3, second paragraph.  Specifically, note that the block copolymer is Kraton MD6968.  See examples.  Kraton MD6968has a weight average molecular weight of about 380,000 (380K, see table 4 of US MD6968 for evidence).    Therefore, Gu implicitly teaches block copolymers within the claimed range.

Claim(s) 10, 12, 31 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0022914 herein Gu) as evidenced by US 2016/0264785.
The discussion with respect to Gu set-forth above is incorporated herein by reference.
As to claims 10, 12, 31 and 45, the polyethylene is DOWLEX 2035.  See examples.  DOWLEX 2035 is LLDPE with a MFR (190/2.16) of 6 g/10min.  See paragraph 246 of US 2016/0264785 for evidence.  Gu implicitly teaches LLDPE and an MFR of 6 g/10min.   


Claim(s) 8, 29, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0022914 herein Gu) as evidenced by US 2013/0324653.
The discussion with respect to Gu set-forth above is incorporated herein by reference.
As to claims 8, 29 and 43, the oil is white mineral oil.  See examples.  White mineral oil is a paraffinic oil.  See paragraph 49 of US 2013/0324653 for evidence.  Gu implicitly teaches paraffinic oil. 

Claim(s) 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0022914 herein Gu) as evidenced by US 2016/0264785, US 2013/0324653, and/or US 2021/0122914.
The discussion with respect to Gu set-forth above is incorporated herein by reference.
As to claims 4-7 and 9, the polyethylene is DOWLEX 2035.  See examples.  DOWLEX 2035 is LLDPE with a MFR (190/2.16) of 6 g/10min.  See paragraph 246 of US 2016/0264785 for evidence.  Gu implicitly teaches LLDPE and an MFR of 6 g/10min.   
The oil is white mineral oil.  See examples.  White mineral oil is a paraffinic oil.  See paragraph 49 of US 2013/0324653 for evidence.  Gu implicitly teaches paraffinic oil.
The molecular weight of the styrenic block copolymer is 200,000 to 500,000.  See paragraph col. 3, second paragraph.  Specifically, note that the block copolymer is Kraton MD6968.  See examples.  Kraton MD6968has a weight average molecular weight of about 380,000 (380K, see table 4 of US MD6968 for evidence).    Therefore, Gu implicitly teaches block copolymers within the claimed range.



Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note the new rejections over Hwo, Gu, etc.  None of the primary references are carried over in response to the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764